Citation Nr: 0702167	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  03-17 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently evaluated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Ray R. Whitlow, Esquire


WITNESSES AT HEARING ON APPEAL

The veteran, the veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971.  He received the Combat Infantryman Badge, the Bronze 
Star with V device and the Purple Heart Medals for his 
service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied service connection for 
hepatitis C and continued a 50 percent disability rating for 
PTSD.

The veteran attended a hearing before the undersigned at the 
RO in April 2004.  A transcript of the hearing is of record.

In a rating decision dated August 8, 2005, the RO increased 
the rating for PTSD to 70 percent, effective March 13, 2001.  
Since the veteran is presumed to be seeking the highest 
possible rating available under the rating schedule for PTSD, 
the appeal as to the evaluation of that disability continues.  
AB v. Brown, 6 Vet. App. 35 (1993). 

In a rating decision dated December 2, 2005, the RO granted 
service connection for hepatitis C with an evaluation of 10 
percent disabling effective March 13, 2001.  The veteran has 
not appealed this issue.



FINDING OF FACT

The veteran's PTSD results in nearly total occupational and 
social impairment.



CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b), 4.1, 
4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).   

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2006).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2006).

The schedular criteria, effective November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).

I.  Entitlement to an initial post traumatic stress disorder 
(PTSD) rating in excess of 50 percent from June 13, 1989 to 
March 13, 2001.

Factual Background

In a September 1989, VA social and industrial history the 
veteran reported holding more than 60 jobs since his 
discharge from service.  He also reported being involved in 
numerous physical altercations with others since his 
discharge.  He slept with a pistol at night.  

The veteran underwent VA examinations from September 1989, to 
May 1994 for PTSD, these show complaint of anger and 
difficulty maintaining employment.  In May 1994, the 
diagnosis was moderate to severe PTSD.  A global assessment 
of functioning (GAF) score of 50 was reported.  

In June 2001, the veteran underwent a VA examination for 
PTSD.  The examiner noted that the veteran was living with 
his girlfriend of four years and was working full time in his 
brother's dry-wall business.  The examiner noted that the 
veteran's irritability since being discharged from service 
and increased problems with substance abuse led him to work 
only briefly on any given job.  The examiner concluded that 
the veteran's irritability and difficulty concentrating would 
have caused him to lose his job months ago if his employer 
was not a family member.

The diagnosis was moderate to severe PTSD as well as a 
history of substance abuse.  A GAF score of 50 was reported.

In January 2003, the veteran again underwent a VA examination 
for PTSD.  The diagnosis was again moderate to severe PTSD as 
well as polysubstance dependence that was in remission since 
1996.  A GAF score of 50 was reported.

The examiner concluded that the veteran was not totally 
disabled from the standpoint of employability, according to 
the manifest or empirical reference to his current full time 
employment and history of working full time throughout most 
of his adulthood.  

At his hearing the veteran and his wife testified that he 
lead an isolated existence, had to be reminded to take care 
of activities of daily living.   He was employed by his 
brother, but their relationship was strained, and the veteran 
had caused the receptionist to quit.

In March 2005, the veteran underwent a VA examination to 
again evaluate his PTSD.  The veteran reported prominent 
symptoms such as irritability and explosiveness as a result 
of his PTSD.  The veteran reported that he thought often 
about suicide, although he had no specific intent.  

While the veteran reported currently living with his wife and 
her son, he stated that their relationship is marred by 
frequent arguments and he fears that his wife might be almost 
ready to leave him.

While the veteran was currently employed, he had lost two 
jobs since his last examination in January 2003.  He was 
fired in 2004 by his brother after he threatened him with 
violence in front of other employees.  He then had another 
job in construction for four months until he left the job.  
After being off of work for "many months," he was hired as 
a construction manager in October 2004.  At this job, he was 
frightening his employees with his explosive temper and 
finding himself getting increasingly paranoid.  

The examiner concluded that the veteran's condition had 
deteriorated since he was last seen in January 2003.  The 
examiner believed that it was as likely as not that the 
veteran's explosiveness and suspiciousness would result in 
his losing his current employment soon.  The examiner noted 
that in his last report, he determined that the veteran' hold 
on his employment at the time was tenuous.  Currently, the 
examiner concluded that the veteran's PTSD symptoms have 
become so severe as to preclude steady employment.  The 
veteran's skills might allow him to obtain a job, but his 
unpredictable behavior thereafter was more likely than not to 
result in his being terminated.  

The diagnosis was moderate to severe PTSD.  A GAF of 40 was 
reported.  It was concluded that the veteran could not manage 
his funds.

Analysis

The veteran's most recent GAF score of 40 is indicative of a 
major impairment, and an inability to work.  The examiner's 
opinion was to the effect that while the veteran might be 
able to obtain employment, he would not be able to maintain 
that employment due to his psychiatric symptoms.  These 
findings indicate that the veteran's disability results in 
symptoms approximating total occupational impairment.

The evidence also shows a very constricted social life.  It 
might be argued that he retains some occupational and social 
capacity; the most evidence is to the effect that his 
incapacity in these areas is nearly total.

The veteran does live with his wife and her child.  However, 
these relationships are significantly impaired due to his 
irritability and outbursts.  

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the disability most closely approximates the 
criteria for a 100 percent rating.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2006).  


ORDER


A 100 percent rating for PTSD is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


